IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39352

STATE OF IDAHO,                                   )
                                                  )     2013 Opinion No. 12
       Plaintiff-Respondent,                      )
                                                  )     Filed: February 21, 2013
v.                                                )
                                                  )     Stephen W. Kenyon, Clerk
JOSHUA NEIL SEXTON-GWIN,                          )
                                                  )
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
PERRY, Judge Pro Tem
       Joshua Sexton-Gwin appeals from his judgment of conviction entered upon his
conditional guilty plea to burglary. I.C. § 18-1401. Specifically, Sexton-Gwin challenges the
district court’s denial of his motion to dismiss. We affirm.
                                                 I.
                                  FACTS AND PROCEDURE
       Paul Siligar received a call that someone was at the place where he stored some of his
equipment. He called one of his employees, Mike Sharp, to have him go check on Siligar’s
property. When Sharp arrived, he saw a man, later identified as Sexton-Gwin, “tinkering” with
the engine compartment of Siligar’s “cab-over farm truck.” The engine compartment of the
truck could only be accessed by unlatching the cab and then physically lifting the cab forward.
Sharp called 911 and demanded that Sexton-Gwin leave. Siligar later inspected the cab-over



                                                 1
farm truck and discovered the air cleaner had been removed and there were scratches on the
throttle linkage.
        Sexton-Gwin was subsequently arrested and charged with burglary. He filed a motion to
dismiss, arguing that the State failed to establish probable cause. The district court denied the
motion and Sexton-Gwin entered a conditional guilty plea pursuant to Alford. 1 The district court
imposed a unified term of five years, with a minimum period of confinement of two years;
suspended the sentence; and placed Sexton-Gwin on probation for two years. Sexton-Gwin
appeals.
                                                 II.
                                           ANALYSIS
        Sexton-Gwin claims that the district court erred in denying his motion to dismiss because
there was no probable cause to believe that he committed the crime of burglary. He argues that
unlatching and lifting the cab of the truck does not constitute an entry of a vehicle for purposes
of the burglary statute. This Court exercises free review over the application and construction of
statutes. State v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the
language of a statute is plain and unambiguous, this Court must give effect to the statute as
written, without engaging in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978
P.2d 214, 219 (1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The
language of the statute is to be given its plain, obvious, and rational meaning. Burnight, 132
Idaho at 659, 978 P.2d at 219. If the language is clear and unambiguous, there is no occasion for
the court to resort to legislative history, or rules of statutory interpretation. Escobar, 134 Idaho
at 389, 3 P.3d at 67.     When this Court must engage in statutory construction because an
ambiguity exists, it has the duty to ascertain the legislative intent and give effect to that intent.
State v. Beard, 135 Idaho 641, 646, 22 P.3d 116, 121 (Ct. App. 2001). To ascertain such intent,
not only must the literal words of the statute be examined, but also the context of those words,
the public policy behind the statute and its legislative history. Id. It is incumbent upon a court to
give an ambiguous statute an interpretation which will not render it a nullity. Id. Constructions
of an ambiguous statute that would lead to an absurd result are disfavored. State v. Doe, 140
Idaho 271, 275, 92 P.3d 521, 525 (2004).


1
        See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                2
        Pursuant to I.C. § 18-1401, burglary is defined as the entering of “any . . . vehicle . . .
with intent to commit any theft or any felony.” In a matter of first impression, Sexton-Gwin
argues that entry into a vehicle, for the purposes of burglary, must be entry into a compartment
of the vehicle that provides shelter or storage for persons or their property. Accordingly, Sexton-
Gwin contends that burglary of a vehicle is limited to the entry of the passenger compartment or
trunk. However, Sexton-Gwin’s contention receives no support from relevant case law, the
statute, or legislative intent.
        In regard to case law, there is no limitation indicating that entry into a vehicle must be
into the passenger compartment or trunk. While Idaho case law has not inquired about a factual
scenario similar to the instant case, there is guidance regarding the required “entry” element of
burglary. Prior to 1997, the burglary statute required that entry be into a “closed vehicle.”
Accordingly, in State v. Martinez, 126 Idaho 801, 891 P.2d 1061 (Ct. App. 1995), this Court held
that Martinez did not enter a vehicle when he reached his hand through an open window and
stole a stereo. In that case, Martinez did not break through any barriers to commit the theft, as
there was already a preexisting opening. However, in State v. Ortega, 130 Idaho 637, 945 P.2d
863 (Ct. App. 1997), which applied the same pre-1997 burglary statute, this Court held that
Ortega entered a vehicle when he reached through a narrow opening in the top of a partially
rolled down window, unlocked the door, and opened the door in furtherance of his theft of the
vehicle’s stereo. In that case, we determined that “breach[ing] a barrier of the vehicle which had
been closed to public intrusion . . . constituted a breaking.” Id. at 638, 945 P.2d at 864. In both
instances, this Court looked at whether the defendant breached a barrier in order to satisfy the
entry requirement.
        In response to Martinez, the legislature amended the burglary statute in 1997 by
removing the requirement that entry into a vehicle be into a “closed” vehicle. The legislature
clarified that its intention in amending the statute was to “allow prosecution for burglary of a
vehicle . . . without the additional evidentiary requirement of proof of the vehicle[’s] . . .
temporary, alterable condition at the time of entry, such as whether the window was up or down
at the time of reaching into the vehicle.” Statement of Purpose, HB 97 (1997). Based on this
amendment, the legislature intended to allow prosecution for burglary in situations where a
person reaches through an opened window to commit a theft, like Martinez. This amendment
clearly expands the entry requirement. Nonetheless, Sexton-Gwin argues in the instant case that
                                                 3
the entry requirement should be construed narrowly to prohibit entry only into the passenger
compartment or trunk of the vehicle. This interpretation of the entry requirement would be
contradictory to the legislature’s expressed intent. If the legislature wanted to limit entry to only
the passenger compartment or trunk, as Sexton-Gwin contends, it could have inserted language
into the statute to that effect. Instead, the statute contains no limiting language and demonstrates
intent to expand the entry requirement. Therefore, the burglary statute and the intent of the
legislature provide no support for Sexton-Gwin’s contention that entry be limited to only the
passenger compartment or trunk of a vehicle.
       In the instant case, the record demonstrates that Sexton-Gwin unlatched the cab, pulled
two safety pins, and then tilted the cab forward exposing the engine compartment. He then got
under the cab and was seen “tinkering” with parts in the engine compartment. By opening the
cab, Sexton-Gwin broke a barrier of the vehicle that was closed to the public. Like Ortega, these
actions would be sufficient to satisfy the entry requirement prior to the statute’s amendment. As
the amendment expanded the entry requirement, Sexton-Gwin’s actions clearly fall within the
current burglary statute. We note that this holding is similar to holdings in other jurisdictions
regarding entry into engine compartments. See People v. Henry, 90 Cal. Rptr. 3d 915, 919 (Cal.
Ct. App. 2009) (holding that the defendant’s act of prying open the hood of a vehicle constitutes
a burglary); Bragg v. State, 371 So. 2d 1082, 1083 (Fla. Dist. Ct. App. 1979) (holding that there
is no distinction between the engine compartment, the passenger compartment or the trunk and
that opening the hood of a vehicle was an entry); People v. Dail, 139 Ill. App. 3d 941, 943 (Ill.
App. Ct. 1985) (holding that the defendant entered the engine compartment of a vehicle when he
reached inside of the engine compartment with his arms and hands and removed the battery);
State v. Pierre, 320 So. 2d 185, 188 (La. 1975) (determining that opening the hood and stealing a
battery from the engine compartment is sufficient to find entry into a vehicle); State v. Richter,
451 P.2d 833, 835 (Mont. 1969) (“The wrongful entry into the enclosed automobile engine
compartment is an entry into a motor vehicle and is a burglary.”); State v. Nealy, 308 S.E.2d 343,
345-46 (N.C. Ct. App. 1983) (determining that it was not error to instruct the jury that the
movement of a hand from the outside of an opened hood to a position under the hood would be
an entry). Therefore, the district court did not err in denying Sexton-Gwin’s motion to dismiss. 2

2
       Sexton-Gwin also claims that the doctrine of lenity should apply, requiring this Court to
construe the burglary statute to bar entry into a vehicle’s passenger compartment or trunk only.
                                                 4
                                             III.
                                       CONCLUSION
       Sexton-Gwin entered the vehicle pursuant to the burglary statute by unlatching the cab
and pushing it forward, exposing the engine compartment. Therefore, the district court properly
denied Sexton-Gwin’s motion to dismiss. Accordingly, Sexton-Gwin’s judgment of conviction
for burglary is affirmed.
       Chief Judge GUTIERREZ and Judge GRATTON, CONCUR.




The doctrine of lenity requires courts to construe ambiguous criminal statutes in favor of the
accused. State v. Wees, 138 Idaho 119, 124, 58 P.3d 103, 108 (Ct. App. 2002). Since we
determine the statute to be plain and unambiguous, the doctrine of lenity does not apply and we
need not reach this issue.
                                               5